DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 9/14/2022 in response to Office Action 3/18/2022 have been fully considered but they are not persuasive for at least the following reasons:
Regarding claim 1, 
Applicant argues that Yasin does not describe spring supported ribs (page 8, para 2 of 102 section). Examiner points out that no further detail of said ribs is disclosed by the Applicant beyond Figure 6. Please see a detailed analysis in the rejection below where examiner implements broadest reasonable interpretation (MPEP 2173.01).

Applicant argues that Necchi wings 6 are not secured to slider 13 (page 8, last para). Examiner points out that when Necchi is locked the components are secured to one another. Please see a detailed analysis in the rejection below where examiner implements broadest reasonable interpretation (MPEP 2173.01).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  
Such a claim limitation is: "means coupled to the slider" in claim 2. Claim 2 recites insufficient structure, where means “comprises one or more flexible legs extending from the slider, and the one or more flexible legs each has an individual foot for engagement with the container”. 
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f), it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 2 is objected to because of the following informalities: “seccured” should read “secured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub 20200240180 by Yasin et al. (hereinafter “Yasin”).
Regard claim 1, Yasin discloses a security device (Fig. 1 security device 10) for locking to a container to block access to content of the container, wherein the security device has a locking mechanism (Fig. 4 latch arrangement 60 and 44) contained within a housing (Fig. 4 housing portion 16), the locking mechanism comprising: 
A spring (Fig 4, spring 68);
a slider (Fig. 4 body portion 44) for sliding within the housing between an unlocked state and a locking state (Paragraph 0050, lines 10-15 the body portion 44 is slidably received); and 
a catch (Fig. 4 arcuate latch element 62) mounted within the housing for displacement relative to the slider, the catch having a blocking condition in which it blocks sliding of the slider between its unlocked and locking states (Paragraph 0055, lines 21-32 latch element 62 is magnetically influenced), and an activated condition in which the catch is displaced from its blocking condition in response to an activating action applied externally to the security device (Paragraph 0055, lines 21-32 latch element 62 is magnetically influenced), the catch reverting to its blocking condition on termination of application of the activating action (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert) 
the catch (62) including a central boss (Fig 4, central boss 64), the central boss including a plurality of spring supporting ribs (Fig 4, shows two arcuate ribs forming 64, and Fig 12, shows two ribs of 62 on either side of the central gap defined by the arrow, wherein all four are shown supporting compressed spring 68); an
wherein the security device further includes means (Fig. 4 claws 52 with feet 56 lock to bottle. The claws and feet are flexible and thus are identical to applicant’s means (flexible legs)) secured to the slider (44) for locking the security device to the container when the slider is in its locking state (Fig 17 shows device capable of locking to container).

Regard claim 2, Yasin further discloses the means secured to the slider (Fig. 4 claws 52 with feet 56 lock to bottle. The claws and feet are flexible and thus are identical to applicant’s means (flexible legs)) comprises one or more flexible legs extending from the slider (Fig 4, claws 52 with deformable legs 54), and the one or more flexible legs each has an individual foot (Fig. 4, free or toe end regions 52a and 52b) for engagement with the container when the slider is in its locking state.

Regard claim 3, Yasin further discloses the slider has one or more tab-projections (Fig. 10 latch formations 72) for abutting the catch when the catch is in its blocking condition, to block sliding of the slider to its locking state from its unlocked state (Paragraph 0019, lines 8-11 latch formations inhibit movement of the claw member to the inoperative position; Paragraph 0056, lines 7-14 latch formations prevent the claw member moving from the operative position to the release position). 
Regard claim 4, Yasin further discloses the slider has one or more tab-projections (Fig. 10 latch formations 72) for abutting the catch when the catch is in its blocking condition, to block sliding of the slider to its locking state from its unlocked state (Paragraph 0019, lines 8-11 latch formations inhibit movement of the claw member to the inoperative position; Paragraph 0056, lines 7-14 latch formations prevent the claw member moving from the operative position to the release position).

Regard claim 5, Yasin further discloses the same, or a different one or more tab-projections (Fig. 10 latch formations 72), abut the catch to block sliding of the slider to its unlocked state from its locking state (Paragraph 0056, lines 7-14 latch formations prevent the claw member moving from the operative position to the release position).

Regard claim 6, Yasin further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Paragraph 0055, lines 21-32 latch element 62 is magnetically influenced). 
Regard claim 7, Yasin further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Paragraph 0055, lines 21-32 latch element 62 is magnetically influenced).
Regard claim 8, Yasin further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Paragraph 0055, lines 21-32 latch element 62 is magnetically influenced).
Regard claim 9, Yasin further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Paragraph 0055, lines 21-32 latch element 62 is magnetically influenced).
Regard claim 10, Yasin further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Paragraph 0055, lines 21-32 latch element 62 is magnetically influenced).

Regard claim 11, Yasin further discloses the catch returns to its blocking condition on termination of application of the magnetic attraction. (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert).
 
Regard claim 12, Yasin further discloses the catch is displaced by a ferromagnetic screw (Fig. 4, ferromagnetic screw 70; Paragraph 0055, lines 25-30 screw drawing the latch element). 

Regard claim 13, Yasin further discloses the catch is returned to the blocking condition by the spring (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert).
Regard claim 14, Yasin further discloses the catch is returned to the blocking condition by the spring (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert).
Regard claim 15, Yasin further discloses the catch is returned to the blocking condition by the spring (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert).
Regard claim 16, Yasin further discloses the catch is returned to the blocking condition by the spring (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert).

Regard claim 17, Yasin further discloses the security device is for locking to the neck of a bottle (Paragraph 0006).

Regard claim 18, Yasin further discloses the catch is returned to the blocking condition by the spring (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert).
Regard claim 19, Yasin further discloses the catch is returned to the blocking condition by the spring (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert).
Regard claim 20, Yasin further discloses the catch is returned to the blocking condition by the spring (Paragraph 0055, lines 18-25 bias of the spring 68 will cause catch to revert). 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 7570161 issued to Necchi (hereinafter “Necchi”).
Regard claim 1, Necchi discloses a security device (Fig. 1 safety mechanism for bottles 1) for locking to a container to block access to content of the container, wherein the security device has a locking mechanism (Column 2, lines 41-44 locking and unlocking means) contained within a housing (Fig. 1 external support body 2), the locking mechanism comprising:
A spring (Fig 1, spring 11);
a slider (Fig 3, locking saw-toothed slider 13) for sliding within the housing between an unlocked state and a locking state; and
a catch (Fig 4, saw-toothed rail 8) mounted within the housing for displacement relative to the slider, the catch having a blocking condition in which it blocks sliding of the slider between its unlocked and locking states (Column 3, lines 29-33 the shape of the saw-toothing prevents sliding), and an activated condition in which the catch is displaced from its blocking condition in response to an activating action applied externally to the security device (Column 4, lines 23-29 device attracts the pin to disengage the locking saw-tooth slider), the catch reverting to its blocking condition on termination of application of the activating action (Fig 6, spring 11 performs activating action; Column 3, lines 28-30) 
the catch (8) including a central boss (Fig 6 shows a central boss portion of 8 includes a few teeth), the central boss including a plurality of spring supporting ribs (Fig 6 shows ribs as the few teeth that are capable of supporting the spring 11);
and wherein the security device further includes means (Fig 5b, flexible locking wings 6. Flexible locking wings 6 are flexible legs which are identical to applicant’s means (flexible legs)) secured to the slider (13) for locking the security device to the container when the slider is in its locking state (Fig 6 shows locked state). 

Regard claim 2, Necchi further discloses the means (Fig 5b, flexible locking wings 6) secured to the slider (Fig 6 shows locked state) comprises one or more flexible legs extending from the slider, and the one or more flexible legs each has an individual foot for engagement with the container when the slider is in its locking state (end of wings 6 are feet shaped for engagement with container; see annotated figure below). 

    PNG
    media_image1.png
    460
    640
    media_image1.png
    Greyscale

Regard claim 3, Necchi further discloses the slider has one or more tab-projections (Fig. 3 locking saw toothed slider 13) for abutting the catch when the catch is in its blocking condition, to block sliding of the slider to its locking state from its unlocked state (Column 3, lines 29-33 the shape of the saw-toothing prevents relative sliding). 
Regard claim 4, Necchi further discloses the slider has one or more tab-projections (Fig. 3 locking saw toothed slider 13) for abutting the catch when the catch is in its blocking condition, to block sliding of the slider to its locking state from its unlocked state (Column 3, lines 29-33 the shape of the saw-toothing prevents relative sliding).

Regard claim 5, Necchi further discloses the same, or a different one or more tab-projections (Fig. 3 locking saw toothed slider 13), abut the catch to block sliding of the slider to its unlocked state from its locking state (Column 3, lines 29-33 the shape of the saw-toothing prevents sliding).

Regard claim 6, Necchi further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Column 4, lines 23-29 magnetically operating detaching device attracts the pin to disengage the locking saw-tooth slider).
Regard claim 7, Necchi further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Column 4, lines 23-29 magnetically operating detaching device attracts the pin to disengage the locking saw-tooth slider).
Regard claim 8, Necchi further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Column 4, lines 23-29 magnetically operating detaching device attracts the pin to disengage the locking saw-tooth slider).

Regard claim 9, Necchi the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Column 4, lines 23-29 magnetically operating detaching device attracts the pin to disengage the locking saw-tooth slider).

Regard claim 10, Necchi further discloses the catch is responsive to application to the security device of an externally-applied magnetic attraction to be displaced from its blocking condition during application of the magnetic attraction (Column 4, lines 23-29 magnetically operating detaching device attracts the pin to disengage the locking saw-tooth slider).

Regard claim 11, Necchi further discloses the catch returns to its blocking condition on termination of application of the magnetic attraction (Column 3, lines 28-30; Fig. 6 spring 11).

Regard claim 12, Necchi further discloses the catch is displaced by a ferromagnetic screw (Fig. 1 ferromagnetic pin 9). In the context of this claim, the ferromagnetic pin and screw do the equivalent displacement (Column 2, lines 51-55). 

Regard claim 13, Necchi further discloses the catch is returned to the blocking condition by the spring (Fig. 6 spring 11; Column 3, lines 28-30).
Regard claim 14, Necchi further discloses the catch is returned to the blocking condition by the spring (Fig. 6 spring 11; Column 3, lines 28-30). 
Regard claim 15, Necchi further discloses the catch is returned to the blocking condition by the spring (Fig. 6 spring 11; Column 3, lines 28-30). 
Regard claim 16, Necchi further discloses the catch is returned to the blocking condition by the spring (Fig. 6 spring 11; Column 3, lines 28-30).

Regard claim 17, Necchi further discloses the security device is for locking to the neck of a bottle (abstract).

Regard claim 18, Necchi further discloses the catch is returned to the blocking condition by the spring (Fig. 6 spring 11; Column 3, lines 28-30).
Regard claim 19, Necchi further discloses the catch is returned to the blocking condition by the spring (Fig. 6 spring 11; Column 3, lines 28-30).
Regard claim 20, Necchi further discloses the catch is returned to the blocking condition by the spring (Fig. 6 spring 11; Column 3, lines 28-30). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached 892.
US 6449991 (Fig 9)
US 8152009 (Fig 6)
US 20040163430 channels 440 support spring 444 (Fig 2)
US 20060070410 a boss cylinder 26 of magnetically actuated housing 14 has multiple spring supporting ribs shown (Fig 6)
US 20100242552 magnetically actuated mechanism 430 in security device (Fig 4A and [0090])
US 20110140894 (Fig 3F)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733  

/DON M ANDERSON/Primary Examiner, Art Unit 3733